UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4838


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IKE DAVID SIMMONS,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-cr-00007-BR-1)


Submitted:   May 11, 2015                  Decided:   May 22, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Seth M. Wood, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CUIRAM:

     Ike David Simmons was sentenced to 600 months’ imprisonment

after   pleading    guilty    to    manufacturing     child   pornography,    in

violation   of     18   U.S.C.     § 2251(a),   (d)    (2012).      On   appeal,

Simmons raises only one issue:            whether the district court erred

in failing to strike or redact Paragraph 29 of his Presentence

Investigation Report (“PSR”).            We dismiss the appeal.

     Paragraph 29       of   the   PSR    contains    information    concerning

Simmons’ history of psychosexual treatment.              Simmons objected to

the inclusion of this paragraph on the basis that it could be

used in a future civil commitment certification hearing under

the Adam Walsh Act, 18 U.S.C. § 4248 (2012).              The district court

overruled Simmons’ objection, noting that the information in the

paragraph “had no impact on the advisory guideline range.”

     On appeal, Simmons argues that he has a right to privacy in

the information, and that the Government’s interest in including

the information fails to overcome this right.                    The Government

contends that we should dismiss the appeal as unripe.

     Ripeness is a threshold question of justiciability, arising

out of the “case or controversy” language found in Article III.

Scoggins v. Lee’s Crossing Homeowners Ass’n, 718 F.3d 262, 269

(4th Cir. 2013).         “The issue of ripeness entails an analysis

considering the fitness of the issues before the court, as well



                                          2
as the hardship that the parties will experience if the court

withholds consideration of the dispute.”                      Id. at 270.              Ripeness

is required to prevent the courts “from becoming entangled in

‘abstract disagreements.’”             Id. at 270 (quoting Abbott Labs. v.

Gardner, 387 U.S. 136, 148 (1967)).                     A claim is unripe “‘if it

rests   upon   contingent         future      events      that         may     not    occur   as

anticipated, or indeed may not occur at all.’”                                 Scoggins, 718

F.3d at 270 (quoting Texas v. United States, 523 U.S. 296, 300

(1998)).

      In United States v. Streich, 560 F.3d 926, 931 (9th Cir.

2009), the defendant also raised an objection to the inclusion

of   psychosexual     treatment        in    the    PSR      on       the    basis    that    the

information       could     be    used      in     a    future          civil        commitment

proceeding.         The   Ninth    Circuit         noted      that          Streich    did    not

challenge the use of the information at sentencing, nor did he

challenge the other ways that the Bureau of Prisons might use

the information.          Id.     The court classified the fear of civil

commitment     as    “the   classic         example     of        a    ‘contingent       future

event’ that ‘may not happen at all’” and dismissed the appeal as

unripe.    Id. at 932.

      Here, Simmons does not challenge the district court’s use

of the information at sentencing.                      Simmons’ concern about the

inclusion    of     Paragraph     29     regards       the    potential          use    of    the



                                             3
information at a possible future civil commitment hearing.                              As

Simmons     concedes,      any    such      hearing     would        not     occur     for

approximately 40 years.           Moreover, Simmons will only face civil

commitment if the Government decides to pursue civil commitment

and meets its burden to prove by clear and convicting evidence

that Simmons is sexually dangerous.              18 U.S.C. § 4248(d) (2012);

cf. United States v. Legrano, 659 F.2d 17, 18 (4th Cir. 1981)

(rejecting    defendant’s        argument    that     district       court    erred     in

refusing     to    strike    information        from     the     PSR       that      might

jeopardize defendant’s chances in a future parole proceeding,

noting that there were administrative avenues to challenge the

PSR’s     contents).        Thus,    Simmons’         claim     is     the     type     of

“contingent       future    event”    that     falls     within        the     ripeness

doctrine.

     Accordingly, we dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                              DISMISSED




                                         4